PER CURIAM.
Appellant, charged with dealing in stolen property, was placed on probation and argues that the trial court erred in requiring him to submit to random breath and blood testing at his own expense, because it is not reasonably related to the crime. We strike only the portion of the condition requiring the appellant to bear the costs of random testing because it was not orally pronounced. See Fernandez v. State, 677 So.2d 332 (Fla. 4th DCA 1996).
Appellant also objects to a provision of one condition prohibiting him from using “intoxicants to excess,” because it was not orally pronounced. State v. Hart, 668 So.2d 589 (Fla.1996) disposes of that argument. We do not address whether a condition prohibiting the use of intoxicants to excess must be reasonably related because it has not been raised on appeal. Hart simply held that it need not be orally pronounced. We affirm on all other conditions of probation.
DELL, KLEIN and PARIENTE, JJ., concur.